Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason(s) For Allowance
1.	Claims 1-20 are allowed. 
	The Following is an examiner’s statement of reasons for allowance
In regards to independent claims 1, 8 and 15 Kentley et al (US 2017/0120804) in view of Hermsen et al (US 2015/0025737) teaches all the limitations as below: 
	Per claim 1, 8, 15, Kentley in view of Hermsen teaches a computer-implemented method of providing advance brake warnings in an autonomous driving vehicle (ADV), comprising (Kentley in paragraph 0083 and 0104 teaches early braking for autonomous vehicles): 
	generating a trajectory for the ADV, wherein the trajectory includes a starting point and a plurality of discrete points that the ADV is configured to follow (Hermsen in its abstract and paragraph 0087 and 0121 teaches early braking based on a previous trip plan and braking effort). 
	
But, neither Kentley, Hermsen nor any other prior art of record teaches identifying, from the plurality of discrete points, one or more discrete points where the ADV is expected to brake based on previous driving statistics and calculated decelerations; and turning on brake lights of the ADV at a predetermined time prior to reaching each of the one or more identified discrete points



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OMEED ALIZADA/Primary Examiner, Art Unit 2685